Exhibit 10.35

 

 

 

LOGO [g655531untitled.jpg]

 

891 Daechi-dong, Gangnam-gu, Seoul,

 

135-178, Korea

 

Tel: 82-2-6903-3487

 

www.magnachip.com

Confidential

March 8, 2014

Jonathan W. Kim

Dear Mr. Kim:

MagnaChip Semiconductor, Ltd. (“MagnaChip” or the “Company”) is pleased to
present you with an offer for employment in the position of Senior Vice
President of Finance and Chief Accounting Officer of the Company, reporting to
the Chief Executive Officer and the Chief Financial Officer as well as to the
Audit Committee of the Board of Directors (the “Board”) of MagnaChip
Semiconductor Corporation (“MX”), of which the Company is a wholly owned
subsidiary. We believe that you have significant potential to make valuable
contributions to MagnaChip, and we hope you will find your employment with us to
be a rewarding experience.

You will be based at MagnaChip’s Seoul office, but will be expected to travel as
needed within Korea and to other destinations as the job may require. The
expected start date of your employment is on or about 11th day of March, 2014.

Your annual base salary will be USD 280,000 per annum. You will be paid in
accordance with MagnaChip’s normal payroll practices and your compensation will
be subject to payroll deductions and all required withholdings. Annual salary
increases will be determined by the Company in accordance with its internal
policies and procedures. You will be eligible to earn an annual incentive based
on company performance and attainment of your management objectives under a plan
to be established and approved the Board. MagnaChip may from time to time in its
sole discretion adjust the salary and benefits paid to you and its other
employees in the normal course of operations.

Upon approval by the Board, you will be granted options to purchase 50,000
shares of MX (the “Option”) pursuant to the MagnaChip Semiconductor Corporation
2011 Equity



--------------------------------------------------------------------------------

— Page 2    March 8, 2014

 

Incentive Plan (the “Plan”) at the exercise price equal to the fair market value
of a common unit on the date of grant. The Option will be granted to you in four
tranches over a period of 9 months: the first tranche of 12,500 shares will be
granted at the time you begin your employment; the second tranche of 12,500
shares will be granted three (3) months thereafter; the third tranche of 12,500
shares will be granted three (3) months thereafter (i.e., six (6) months after
commencement of your employment); and the final tranche of 12,500 shares will be
granted three (3) months thereafter (i.e., nine (9) months after commencement of
your employment). The Option (all four tranches) will become vested and
exercisable over three (3) years from the date of commencement of your
employment. Prior to receiving the Option, you must execute an option agreement
in the form as approved by the Board.

You will be eligible to participate in the Company’s employee benefits programs
for which you qualify and as are applicable to other MagnaChip employees of your
level based in Korea. In addition to that, you shall be entitled to the
following benefits:

Visas and Work Permits. The Company will provide the necessary services and
cover the cost to obtain the necessary visas and/or work permits to enable you
and your family to legally work and stay in Korea for the duration that you are
assigned to perform services in Korea.

Signing Bonus/Relocation. The Company will pay for one-way business class
tickets from your current residence in the United States to Korea for you and
your family. It is anticipated that you will be required to travel to Korea
prior to you and your family’s relocation; the costs of such travel, including a
roundtrip business class ticket, will be borne by the Company. Also, to assist
with your relocation expenses, the Company will pay you a one-time payment of
USD 50,000, which will be paid upon commencement of your employment. In
addition, as an incentive to join MagnaChip, the Company will pay you a one-time
signing bonus of USD 50,000, which will be paid upon commencement of your
employment.

Tax Treatment. The Company will provide for tax equalization (taking into
account U.S. federal taxes and state taxes, if applicable) and tax
consulting/preparation services for you for the period of your employment with
the Company, provided that the aggregate amount of tax equalization that the
Company will be responsible for each year will be limited to USD 50,000. You
will use best efforts to minimize taxes as permitted by applicable law.



--------------------------------------------------------------------------------

— Page 3    March 8, 2014

 

Housing Support. The Company will provide you with housing support for a
residential space (the “apartment”) in or about the metropolitan area of Seoul,
including Seongnam-si. The Company will provide support for the apartment’s
monthly lease, called weolse, up to KRW 4,400,000 per month. In the event that
the Company is unable to find an appropriate wolse arrangement, the Company will
have the right to provide you with housing support in the form of a key money
deposit, called jeonse, instead of a weolse arrangement (or in combination with
a weolse arrangement), provided that, if the Company provides jeonse (or a
combination of weolse and jeonse), it will be reasonably equivalent in value as
the above-described wolse arrangement. Subject to the conditions set forth
herein, the Company will enter into a lease arrangement, for your benefit, with
the landlord of the apartment. Any deposit or key money deposit will be in the
Company’s name.

Annual Vacation. You will be entitled to annual vacation of two (2) weeks per
year.

Annual Home Leave. You will be entitled to annual home leave of ten
(10) business days, with full salary and benefits for you, which will be in
addition to your annual vacation. At such times as you and your family maintain
a primary residence in Korea, the Company will pay for roundtrip business class
tickets for you and your family in relation to your home leave once a year.

As an employee of the MagnaChip organization, you will be expected to abide by
the Company’s rules and regulations and sign and comply with the Company’s form
employment agreement for employees based in Korea that includes confidentiality
and non-competition provisions.

Your employment relationship with MagnaChip is at-will, although you will be
eligible for severance programs as required by Korean law. This employment offer
is conditional upon you obtaining the appropriate visas and/or permission to
work at MagnaChip in the Republic of Korea. You may terminate your employment
with the Company at any time and for any reason whatsoever simply by notifying
us. Likewise, the Company may terminate your employment at any time and for any
reason whatsoever, with or without cause or advance notice. Upon termination of
your employment by MagnaChip without “cause” or upon your voluntary resignation
for a “good reason,” MagnaChip will pay you: (i) severance in the form of a
continuation of your salary, at the rate in effect on the date of the
involuntary termination without cause, for a period of six (6) months,
commencing on the date following the date of the involuntary termination, and
(ii) payment of the annual incentive, in a prorated



--------------------------------------------------------------------------------

— Page 4    March 8, 2014

 

amount based on (A) the number of days you were actually employed during the
applicable plan year and (B) deemed satisfactory performance by you and
MagnaChip; provided that the severance payable to you shall be reduced to the
extent that the Company makes any severance payments to you pursuant to the
Korean Commercial Code or any other statute. The Company and you will come to
mutual agreement on the definition of the following terms that are used in this
paragraph: “cause” and “good reason.”

This letter forms the complete and exclusive offer of your employment with
MagnaChip. No other representative has any authority to modify or enter into an
agreement or modification, express or implied, contrary to the foregoing. Any
such modification or agreement must be in writing and signed by Sang Park, CEO,
or Sang-Lyun Oh, HR Director, and must clearly and expressly specify an intent
to change the at-will nature of your employment.



--------------------------------------------------------------------------------

— Page 5    March 8, 2014

 

We look forward to your participation in the future growth of MagnaChip. Please
indicate your acceptance of this offer of employment by signing in the space
below. Please e-mail an executed copy of this letter to me as soon as possible,
with the original to follow by mail.

 

Sincerely, MAGNACHIP SEMICONDUCTOR, LTD.

/s/ Sanglyun Oh

Sanglyun Oh SVP and Director of HR MagnaChip Semiconductor, Ltd.

THIS EMPLOYMENT OFFER IS WHOLLY AGREED AND ACCEPTED BY:

 

/s/ Jonathan W. Kim

Jonathan W. Kim